337 U. S. 293. It is ordered that the first sentence of the first paragraph on page 19 of the slip opinion, which begins “In this connection it is significant that the qualifying language was . . .” be, and it is hereby amended to read as follows : “In this connection it is significant that the qualifying language was not added until after the House and Senate bills reached Conference.” The petition for rehearing is denied.
Mr. Justice Clark took no part in the consideration or decision of this application.
[The opinion is reported as amended in the bound volume of 337 U. S. 293, the change being at p. 312.]